Citation Nr: 0714070	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  02-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chronic gliosis 
of the left tempero-occipital region.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability to include as secondary to the service connected 
post trimalleolar facture, right ankle with post traumatic 
changes.

3.  Entitlement to service connection for chronic gliosis of 
the left tempero-occipital region.

4.  Entitlement to service connection for a low back 
disability to include as secondary to the service connected 
post trimalleolar facture, right ankle with post traumatic 
changes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to July 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In December 2003 and September 2005 the Board remanded the 
case for further development. 

A Travel Board hearing was held in April 2006.  The 
transcript of the hearing has been associated with the claims 
file.




FINDINGS OF FACT

1.  Service connection for chronic gliosis of the left 
tempero-occipital region was denied by the RO in a rating 
decision of April 1999.  The veteran was informed of the 
decision and he did not appeal.

2.  The evidence submitted since the RO's April 1999 decision 
is cumulative.

3.  Service connection for a right knee disability to include 
as secondary to the service connected post trimalleolar 
facture, right ankle with post traumatic changes was denied 
by the RO in a rating decision of December 1991.  The veteran 
was informed of the decision and he did not appeal.

4.  The evidence received since the RO's December 1991 
decision is cumulative.

5.  The veteran is service connected for post trimalleolar 
facture, right ankle with post traumatic changes.

6.  The veteran's low back disability, manifested by a 
ruptured intervertebral disk at L4-5 with severe spinal canal 
stenosis, was not manifested in and is not due to the service 
connected post trimalleolar facture, right ankle with post 
traumatic changes.

7.  The veteran's spondylolysis is a developmental defect and 
unrelated to disease or injury. 


CONCLUSIONS OF LAW

1.  The April 1999 decision, which denied service connection 
for chronic gliosis of the left tempero-occipital region is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

2.  The evidence received since the April 1999 rating 
decision, which denied service connection for chronic gliosis 
of the left tempero-occipital region is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5103A, 5107, 
5108 (West 2002); 38 C.F.R. § 3.156(a) (prior to August 29, 
2001).

3.  The December 1991 decision, which denied service 
connection for a right knee disability to include as 
secondary to the service connected post trimalleolar facture, 
right ankle with post traumatic changes is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

4.  The evidence received since the December 1991 rating 
decision, which denied service connection for a right knee 
disability to include as secondary to the service connected 
post trimalleolar facture, right ankle with post traumatic 
changes is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156(a) (prior to August 29, 2001).

5.  A low back disability, manifested by a ruptured 
intervertebral disk at L4-5 with severe spinal canal 
stenosis, was not incurred in  or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  A low back disability, manifested by a ruptured 
intervertebral disk at L4-5 with severe spinal canal 
stenosis, is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).

7.  Spondylolysis is not a disease or injury within the 
meaning of applicable law providing compensation benefits.  
38 C.F.R. § 3.303(c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

Initially the Board notes that the veteran's request to 
reopen the claim for service connection for chronic gliosis 
of the left tempero-occipital region claimed as a residual of 
a brain injury is being granted.  As such, any deficiencies 
as to VCAA with regards to the request to reopen the claim 
are non-prejudicial.  Furthermore, the Board finds that the 
VA's duties under the VCAA and the implementing regulations 
have been fulfilled with respect to the request to reopen the 
claim for service connection for a right knee disability and 
the issue of service connection for a low back disability.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of April 
2004 the appellant was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant, what evidence the VA would attempt to obtain 
on his behalf, and what evidence was to be provided by him.  
In addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The VCAA notice did not predate the rating decision.  
However, the Board notes that the VCAA notice was provided 
pursuant to a Board remand of December 2003.  The April 2004 
notice was adequate and a supplemental statement of the case 
was issued subsequent to the notice which constituted 
subsequent process.  No prejudice has been claimed as a 
result of the timing of the notice.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in April 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and VA 
outpatient records have been obtained. The veteran was 
afforded VA examinations.  A Travel Board hearing was 
conducted.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

New and Material 

Applicable regulation states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence that is solely 
cumulative or repetitious in character will not serve as a 
basis for reconsideration of a previous decision.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended on August 29, 2001.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran filed his claim in May 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001).

Residuals of Brain Injury

The RO, in a decision dated in April 1999, denied the 
appellant's claim of entitlement to service connection for 
chronic gliosis of the left tempero-occipital region claimed 
as a residual of a brain injury on the basis that there was 
no evidence of a nexus to service.  The veteran was informed 
of the determination, did not appeal and the decision became 
final.  At the time of the prior denial, there was a claim 
for chronic gliosis of the left tempero-occipital region 
claimed as a residual of a brain injury, but no competent 
evidence of a nexus to service.

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records and 
VA outpatient treatment records. 

Evidence added to the record since April 1999 includes an MRI 
of the brain of April 2000 showing no change in a previously 
diagnosed irregularly shaped T2 hyperintensity involving the 
white matter of the occipital lobe on the left whose etiology 
is most likely demyelinating disease, but which cause 
remained uncertain.  Also added is testimony submitted at the 
Travel Board hearing of April 2006 where the veteran 
testified that while in service he was in an accident where 
an 800 pound gate fell on him.  At the time he stated the 
gate crushed him and he felt a burning in his brain before he 
blacked out.  He stated that he has been suffering from 
headaches, periods of tiredness and confusion and some memory 
loss since the accident in service.  

The April 1999 rating decision was final based upon the 
evidence then of record.  A previously denied claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 1999 decision.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a nexus to service and no confirmatory evidence 
of an injury or disease to the head while in service.  Since 
that determination, the veteran has presented testimony at 
the Travel Board hearing of April 2006 of an injury to the 
head while in service.  The Board recognizes that while there 
is evidence of an accident where the veteran was crushed by 
an 800 pound gate, there is no confirmatory evidence in the 
service medical records of a head injury.  However, after 
this Veterans Law Judge had an opportunity to observe the 
veteran and listen to his testimony, he finds the veteran's 
accounts of an accident in service to be credible.  However, 
this recounting was not new.  Godwin v. Derwinski, 1 Vet. 
App. 419, 424 (1991).  

The veteran had previously advanced his assertion that he had 
had a head injury during service.  However, there remains no 
competent evidence of a nexus to service.  Gliosis was not 
manifest during service and there is no competent evidence of 
an organic disease of the nervous system within one year of 
separation. Furthermore, there remains no competent evidence 
linking gliosis to any in-service event, to include the 
claimed head injury.  In fact, in 2000 it was determined that 
the etiology was most likely demyelinating disease, but the 
cause was uncertain.  This competent evidence does not 
provide a nexus to service including the claimed head injury. 
 When viewed in the context of the reason for the prior 
denial, this evidence is not new and material.  In essence, 
the veteran has reasserted that his gliosis is attributable 
to service.  If lay assertions of medical causation will not 
suffice initially to establish competent evidence of 
etiology, it necessarily follows that such assertions cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Right knee

The RO, in a decision dated in December 1991, denied the 
appellant's claim of entitlement to service connection for a 
right knee disability on the basis that there was no evidence 
of a nexus to service or competent evidence that the 
veteran's right knee disability was due to the veteran's 
service connected right ankle disability.  The veteran was 
informed of the determination, did not appeal and the 
decision became final.  At the time of the prior denial, 
there was a claim for a right knee disability, but no 
competent evidence of a nexus to service.

The evidence which was of record at the time of the prior 
decision included the veteran's service medical records and a 
VA examination of October 1991. 

Evidence added to the record since December 1991 includes x-
rays of the knee of August 1999 showing slightly 
demineralized osseous structures but otherwise normal 
findings, and a VA examination of May 2004 showing normal 
range of motion of the right knee with marked tremors of the 
right knee which impaired a complete examination.  There was 
neurological impairment which prevented a full examination of 
the knee.  In addition, the veteran testified at a Travel 
Board hearing of April 2006 that since the accident, he was 
given a brace for his right ankle which came to the top of 
his knee and that after a short while, his knee started 
giving out.  

The December 1991 rating decision was final based upon the 
evidence then of record.  As noted above, a previously denied 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio, supra.  In making this 
determination, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans, supra.  In the 
present case, this means that the Board must look at all the 
evidence submitted since the December 1991 decision.

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of a nexus to service and no evidence of a right 
knee disability due to the veteran's service connected right 
ankle disability.  Since that determination, the veteran has 
presented VA outpatient treatment records which show normal 
x-ray findings and a VA examination which shows normal range 
of motion of the right knee with some neurological problems 
however, no evidence of a nexus to service or a service 
connected disease or injury has been introduced.  
Accordingly, this additional evidence is not new and 
material.  Instead, the evidence is cumulative.  The Court 
has established that evidence that corroborates a previously 
established fact is cumulative.  See Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).  

Furthermore, the Board notes that the veteran, at the Travel 
Board hearing of April 2006 testified that his right knee 
problems are a result of his right ankle disability.  He has 
not submitted any medical evidence to support his opinion.  
The veteran is not competent to determine the etiology of his 
right knee disability.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, this was an argument which was of record 
at the time of the prior denial and which was considered at 
the time.  The veteran's allegations have not changed.  His 
testimony at the Travel Board hearing is cumulative of his 
belief that his right knee problems are a result of his right 
ankle disability.  

In sum, the evidence submitted since the December 1991 
decision is cumulative.  Accordingly, the evidence is not new 
and material and the claim is not reopened. 

Service Connection 

The veteran seeks service connection for a low back 
disability manifested by a ruptured intervertebral disk at 
L4-5 with severe spinal canal stenosis as secondary to the 
service connected post trimalleolar facture, right ankle with 
post traumatic changes.  He alleges that his low back 
problems are a result of his service connected right ankle 
disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2006).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, in this case, in order to warrant service 
connection for a right knee disability  and a low back 
disability on a secondary basis, the evidence must show that 
it was caused or aggravated by a service-connected disease or 
injury.  

After a careful review of the evidence of record, the Board 
finds that service connection for a low back disability is 
not warranted.  The veteran asserts that his low back 
disability was caused by his service connected post 
trimalleolar facture, right ankle with post traumatic 
changes.  

Entrance examination of February 1976 notes the veteran's 
spine and musculoskeletal system as normal.  The service 
medical records are silent for any complaints of or treatment 
for any back problems.  The Medical Board separation physical 
of April 1978 noted the veteran's spine and musculoskeletal 
system as normal.  In the accompanying Report of Medical 
History the veteran did not complain of any back problems.  

X-ray of the spine of June 1996 notes bilateral spondylolysis 
at L5.  Secondary degenerative arthritis of L5-S1 with 
possible spinal stenosis at the same level.  CT of the lumbar 
spine of December 1996 noted a diagnosis of annular bulge of 
the disc at L3-L4 level with borderline spinal canal 
stenosis.  No disc herniations within the spinal canal at the 
L1-L2 level.  X-ray of the lumbosacral spine of August 1999 
showed well mineralized osseous structures.  There was a 
question of spondylolysis of L5 on the left.  MRI of the 
lumbar spine of February 2000 notes evidence of degenerative 
disc disease which had advanced since the prior study.  A 
tiny disc herniation at L4-5 was present but did not result 
in consequential neural compromise.  No other significant 
abnormalities were noted.

VA examination report of May 2004 notes that the veteran 
reported having problems with his back after his accident in 
service.  Physical examination revealed a markedly restricted 
range of motion of the back in all dimensions with the known 
diagnosis of a ruptured intervertebral disk at L4-L5 with 
severe spinal canal stenosis.  The examiner opined that the 
veteran's "ruptured intervertebral disk at L4-L5 with severe 
spinal canal stenosis . . . is not directly caused from his 
ankle fracture."

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for a low back disability.

The service medical records are completely silent for any 
complaints of or treatment for a low back disability.  The 
separation physical noted the veteran's spine and 
musculoskeletal system as normal.  While the veteran has a 
current diagnosis of a ruptured intervertebral disk at L4-L5 
with severe spinal canal stenosis, there is no evidence of a 
nexus to service.  The veteran has not submitted any 
competent evidence of a nexus to service.  Therefore, the 
Board finds that there is no competent evidence that the 
veteran's ruptured intervertebral disk at L4-L5 with severe 
spinal canal stenosis was incurred in or aggravated by 
service and service connection on a direct basis is denied.

Furthermore, the preponderance of the evidence is also 
against a finding of service connection for a ruptured 
intervertebral disk at L4-L5 with severe spinal canal 
stenosis on a secondary basis.  The veteran has argued that 
his low back disability was caused by his service connected 
right ankle disability.  However, a careful review of the 
evidence of record reveals that there is no competent 
evidence of a relationship between the veteran's ruptured 
intervertebral disk at L4-L5 with severe spinal canal 
stenosis and his service connected right ankle disability.

VA examiner's opinion of May 2004 states that the veteran's 
"ruptured intervertebral disk at L4-L5 with severe spinal 
canal stenosis . . . is not directly caused from his ankle 
fracture."  The opinion was provided in conjunction with a 
detailed examination of the veteran's current condition and 
past medical history.  This opinion is competent and stands 
uncotradicted by any other competent evidence of record.  
Furthermore, there is no competent evidence of an increase in 
disability (aggravation) due to a service connected disease 
or injury.

Given the evidence as outlined above, the Board finds that 
the only evidence in favor of the veteran's claim is his own 
assertion that he believes his ruptured intervertebral disk 
at L4-L5 with severe spinal canal stenosis began as a result 
of his service connected right ankle disability.  His opinion 
as to etiology, however, is insufficient to establish a 
relationship between the two disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Therefore, because the 
one medical opinion of record reflects that the veteran's 
ruptured intervertebral disk at L4-L5 with severe spinal 
canal stenosis was not caused by the service connected right 
ankle disability and there is no competent evidence to refute 
the opinion, the Board must also deny service connection for 
ruptured intervertebral disk at L4-L5 with severe spinal 
canal stenosis on a secondary basis.

The Board notes that the record contains a diagnosis of 
spondylolysis at L5 in x-rays of June 1996.  With regards to 
the spondylolysis, the Board notes that a congenital or 
developmental defect is not a disease or injury within the 
meaning of applicable law providing compensation.  See 38 
C.F.R. § 3.303(c) (2005).  The VA General Counsel has defined 
a "defect" as an imperfection or structural abnormality.  
VAOPGCPREC 82-90.  However, service connection may be granted 
for disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury.  
See VAOPGCPREC 82-90; Carpenter v. Brown, 8 Vet. App. 240 
(1995).

Spondylolysis is defined as a "dissolution of a vertebra; a 
condition marked by platyspondylis, aplasia of the vertebral 
arch, and separation of the pars interarticularis."  Smith v. 
Derwinski, 1 Vet. App. 235, 236 (1991), citing Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
Platyspondylis is a "congenital flattening of the vertebral 
bodies," and aplasia is a "lack of development of an organ or 
tissue, or of the cellular products from an organ or tissue."  
Id.  Thus spondylolysis is considered to be a congenital or 
developmental defect that is not subject to service 
connection.  Therefore, the Board finds that this veteran's 
spondylolysis is not a disease or injury within the meaning 
of the applicable law providing compensation benefits.  
38 C.F.R. § 3.303(c ).  In order for a veteran to qualify for 
entitlement to compensation under the statutes, the veteran 
must prove existence of a disability, and one that has 
resulted from a disease or injury that occurred in the line 
of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  
Section 3.303(c ) is consistent with the law and the holding 
of the Federal Circuit in Sanchez-Benitez.

Therefore, service connection for spondylolysis is denied.


ORDER

The application to reopen a claim for service connection for 
chronic gliosis of the left tempero-occipital region is 
denied.

The application to reopen a claim for service connection for 
a right knee disability is denied.

Service connection for a low back disability is denied.


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


